Citation Nr: 1130752	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  00-17 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active service from February 1943 to December 1945 and from September 1948 to October 1967.  He served in Vietnam in 1966 and 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appellant testified at a Travel Board in August 2002 before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.  

In November 2002, the Board ordered further development and, so, the case was sent to the Board's Evidence Development Unit (EDU).  See 38 C.F.R. § 19.9(a)(2).  However, following the holding in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV") and the issuance of a VA General Counsel Precedent Opinion, VAOPGCPREC 1-03, the case was remanded in October 2003 for development.  

Thereafter, a July 2005 Board decision denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which in February 2007, pursuant to a Joint Motion for Remand (JMR), vacated the Board decision and remanded the case for compliance with the JMR.  

In April 2007, September 2009, and November 2010 the Board remanded the claim for additional development.  The case has now been returned for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2003 the case was remanded to contact USAF Keesler Medical Center and request information as to what happened to the Veteran's medical records or that they provide information as to how such records could be obtained.  

A July 2005 Board decision denied entitlement to service connection for the cause of the Veteran's death, noting "numerous attempts at developing pertinent medical records, to include requesting those identified at the Kessler Air Force Base (AFB), yielded negative results" and that "[a]ll records obtained or generated have been associated with the claim file."  It was also noted that the claim files reflected no records of any post-service medical treatment of the Veteran.  

The appellant appealed the 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2007 Order, vacated the Board decision and remanded the case for compliance with the JMR.  The JMR stated that the duty to assist under 38 C.F.R. § 3.1059(c)(2) had not been fulfilled and the duty to provide notice under 38 C.F.R. § 3.159(e) had not been provided because the final VA evidentiary request had been in 2004 and so noticed in 2000, 2001, and 2002 could not have provided information that VA had determined that it was reasonably certain that the records sought did not exist or that further efforts to obtain them would be futile.  It was agreed that the final search in 2004 was insufficient as the documents sought were not service treatment records (STRs) but included treatment records of hospital admission at Keesler AFB in July 1980, nearly 13 years postservice.  VA had been informed by Keesler Air Force Base staff that the records sought might have been retired to the Records Management Center (RMC) in St. Louis but when VA attempted to obtain them it had requested "service medical records" to which the RMC stated that it had already "mailed all SMRs."  In sum, the request and response from RMC was for STRs and not those of July 1980 or any other postservice treatment records from 1967 to 1980.  Thus, a proper search for these records was required.  

The Board remanded the case in April 2007 noting, in part, that the recent case in Dingess v. Nicholson, 19 Vet. App. 473 (2006) held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The reasoning of this case applied to the instant case and, so, such notice should be provided.   

Also, the Board noted that the appellant has identified dates and locations where the veteran was located between 1967 and 1980.  These include Fort Monmouth, New Jersey, from 1967 to 1970 and from 1973 to 1977, Quonset Point, Rhode Island, from 1970 to 1973, and Keesler AFB, Mississippi, from 1977 to 1980.  Thus, there should be an attempt to ascertain from the appellant where the Veteran was treated at these locations and, if possible, obtain any additional medical records relevant to the claim.  Also, a request was to be made from the NPRC for all post-service medical records originating from the Keesler AFB Medical Center.  

The Board remanded the case in April 2007 to comply with the holding in the recent case in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (which was subsequently done in a notice letter in May 2007).  Also, the Board noted that the appellant has identified dates and locations where the Veteran was located between 1967 and 1980 (as stated above).  Thus, there should be an attempt to ascertain from the appellant where the Veteran was treated at these locations and, if possible, obtain any additional medical records relevant to the claim.  Also, a request was to be made from the NPRC for all post-service medical records originating from the Keesler AFB Medical Center.  

After the case was returned in September 2009 the Board again remanded the case noting that after initially sending a letter in May 2007 to an incorrect address, the appellant was sent letters in December 2008 and February 2009 requesting identification of all VA and non-VA health care providers that treated the Veteran between 1967 and 1980, to include the names and addresses of facilities and providers located in Fort Monmouth, New Jersey, Quonset Point, Rhode Island, and Keesler AFB, Mississippi.  However, she did not respond, and the RO took no further action.  Nevertheless, because the Court's Order conferred a right to compliance with the JRM, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), it was still required that an effort be made to contact indicated facilities and request any post-service records related to the Veteran dated from 1967 to 1980; and to contact the NPRC and request all post-service records that originated from Keesler AFB Medical Center, or other relevant military facilities located in or around Fort Monmouth, New Jersey, Quonset Point, Rhode Island, and Keesler AFB, Mississippi, dated from 1967 to 1980.  The Board specifically stressed "the importance of the appellant's response in obtaining these records" and noted that without a response and any needed authorizations, the RO may be unable to obtain any records. Further, the Board noted that the VA Fort Monmouth Community Clinic and Patterson Army Health Clinic were near Fort Monmouth; Quonset Point Naval Air Station (now decommissioned) was located in Quonset Point and the Providence Vet Center in Warwick was near Quonset Point; and the Biloxi VA Medical Center was near Keesler AFB, Mississippi.  

In a November 2010 Board remand it was noted that a request had been made for medical records from the appropriate VA medical facilities but that there had been no request for any medical records from the military facilities.  It was noted that a September 2010 report of contact reflected that the appellant advised that the RO should be getting information not from East Orange but from Fort Monmouth, which the Board observed was serviced by the Patterson Army Health Clinic.  

It was also noted that because the appellant could not provide specific dates of treatment, there had been no request to the NPRC for all post-service records that originated from Keesler AFB Medical Center, or other relevant military facilities located in or around Fort Monmouth, New Jersey (to include Patterson Army Health Clinic), Quonset Point, Rhode Island (Quonset Point Naval Air Station), and Keesler AFB, Mississippi, dated from 1967 to 1980.  

However, based on the dates previously provided by the appellant and the Board's notation of military facilities in or near the above locations (both noted in the September 2009 remand), an effort had to be made to contact the Patterson Army Health Clinic and request records for the Veteran from 1967 to 1970 and from 1973 to 1977.  As to records from the decommissioned Quonset Point Naval Air Station, the Board observed that they may have been retired to the NPRC and, so, a request to that facility was no longer warranted but the NPRC was still to be contacted and requested to search for all post-service records for the Veteran originating from Patterson Army Health Clinic from 1967 to 1970 and from 1973 to 1977, Quonset Point Naval Air Station from 1970 to 1973, and Keesler AFB Medical Center from 1977 to 1980.

Thereafter, requests were sent in December 2010 to the NPRC requesting records from Patterson Army Health Clinic from 1967 to 1970, Quonset Point Naval Air Station from 1970 to 1973, and Keesler AFB Medical Center from 1977 to 1980.  

However, although the May 2011 supplemental statement of the case (SSOC) indicates that records from Patterson Army Health Clinic from 1973 to 1977 were requested, the records on file do not show that these records were requested.  

Also in the May 2011 SSOC it was stated a negative reply had been received in response to the aforementioned request for records and that "they concluded, the records do not exist, further effort to locate the records would be futile."  However, the Board, upon review of the claim files, finds no such response from the NPRC.  

Thus, documentation of the response of the NPRC to the December 2010 request for records is needed.  Also, records pertaining to the Patterson Army Health Clinic from 1973 to 1977 must be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appropriate steps should be taken to verify and document the response of the NPRC to the December 2010 request for all post-service records of the Veteran originating from Patterson Army Health Clinic from 1967 to 1970 and from 1973 to 1977, Quonset Point Naval Air Station from 1970 to 1973, and Keesler AFB Medical Center from 1977 to 1980.  

Specifically, documentation that a search for these records was negative must be in the claim files.  

2.  The RO or the Appeals Management Center (AMC) should contact the NPRC and request all postservice records of the Veteran originating from Patterson Army Health Clinic from 1973 to 1977.  

3.  Should the RO be unsuccessful in obtaining the above requested records, then the RO must notify the appellant of that inability to obtain those reports, consistent with notice information requirements contained in 38 C.F.R. § 3.159(e); including but not limited to informing her as to whether the reports exist, the efforts taken to locate the reports, and that further efforts to obtain those reports would be futile.  See 38 C.F.R. § 3.159(c)(2).  

4.  It must be ensured that all instructions ordered herein are undertaken.  If not, take corrective action.  See Stegall, 11 Vet. App. 268.  Also any additional development deemed appropriate should be undertaken.  

5.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an SSOC and afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

